40 So. 3d 919 (2010)
Wayne L. STANDISH, Appellant,
v.
Susan STANDISH, Appellee.
No. 5D09-1511.
District Court of Appeal of Florida, Fifth District.
July 30, 2010.
Jonathan P. Culver, Ocala, for Appellant.
Ophelia Bernal-Mora, of Pamela J. Helton, P.A., Clermont, for Appellee.
PER CURIAM.
Wayne L. Standish, the former husband, appeals the final judgment dissolving his marriage to Susan Standish, the former wife. Having carefully considered the issues raised by the former husband, we find no reversible error and affirm. We do, however, agree with the former husband that the final judgment contains a scrivener's error that should be corrected on remand.
The parties owned as marital assets, two MetLife annuities with roughly equal values. The body of the final judgment awarded the former husband the MetLife annuity with an account number ending in 4547. The former wife was awarded the MetLife annuity with an account number ending in 4543. However, in the equitable distribution table attached as exhibit A to the final judgment, the annuity account numbers were transposed. On remand, the trial court shall correct this scrivener's error. In all other respects, the final judgment is affirmed.
AFFIRMED; REMANDED FOR CORRECTION OF SCRIVENER'S ERROR.
GRIFFIN, ORFINGER and COHEN, JJ., concur.